Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with applicants Goto does not disclose using a function similar to the claimed second process when outputting power from the battery array" the examiner respectfully disagrees. Power distribution between each strand operates from low to high potential as stated in the step not disclose. Applicant has not recited any particular structure that would achieve said function in a manner different to what would commonly occur. Applicant should amend the claims in order to clarify the function.     
All other remarks are considered yet not considered persuasive. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugeno et al.  (U.S. 10,389,142) in view of Goto (U.S. 2019/0267896).

Regarding claim 1 Sugeno teaches a power supply system comprising: a power distribution device that is connected to a power system; a plurality of strings that is connected to the power distribution device in parallel with each other, each string including: a main line that is connected to the power distribution device (see Fig. 1); and 
a plurality of sweep modules that is disposed along the main line, each sweep module including(see Fig. 1, ST1-ST6): 
a battery module; 
an input and output circuit that is configured to connect the battery module in series to the main line (see Fig. 1, MO1-MON); and 
at least one switching element that is provided in the input and output circuit and is configured to switch between connection and disconnection between the battery module and the main line (see Fig. 2, 35; para 0067-0068); 
Sugeno does not disclose and a controller programmed to: control inputting of electric power from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system, perform a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and 
perform a second process of outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and distributing electric 
However Goto in the field of battery circuits teaches control inputting of electric power from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system, perform a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device (see charging of battery arrays No. 1, No. 4,. No. 6, No. 7 and No. 8 to reach a SOC para 0066 and 0067, Fig. 14 and Fig. 15 and increase of  charge promotion power value is calculated to be (240 kW/4)=60 kW, para 0066 and 0067 Fig. 15); and 
perform a second process of outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and 
distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings (see charge promotion power value is calculated to be (240 kW/4)=60 kW, para 0066 and 0067 Fig. 15)  and 
distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings when electric power input or output between the power distribution device and the plurality of strings is equally (see SOC para 0033 0044 and 0062).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner structure of the battery backs of Sugeno with the teachings of Goto by having a controller programmed to: control inputting of electric power from the power system connected to the power distribution device to the plurality of strings connected to the power distribution device and outputting of electric power from the plurality of strings to the power system, perform a first process of determining certain strings out of the plurality of strings connected in parallel to the power distribution device; and 
perform a second process of outputting electric power from the plurality of strings to the power distribution device using at least the certain strings, and distributing electric power for acquiring a predetermined current value in the certain strings to the certain strings and distributing surplus electric power to at least one string other than the certain strings determined in the first process out of the plurality of strings when electric power input or output between the power distribution device and the plurality of strings is equally distributed to the plurality of strings and the predetermined current value is not acquired in the certain strings in order to allow natural string balancing that will prevent damaging any particular strand.   
Regarding claim 4, Sugeno in view of Goto teach wherein the electric power output to the at least one string is different from the electric power output to the strings other than the at least one string (see charging of battery arrays No. 1, No. 4,. No. 6, No. 7 and No. 8 to reach a SOC para 0066 and 0067, Fig. 14 and Fig. 15 and increase of  charge promotion power value is calculated to be (240 kW/4)=60 kW, para 0066 and 0067 Fig. 15).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/ELIM ORTIZ/
Examiner, Art Unit 2836                                                                                                                                                                                             March 4, 2022